Citation Nr: 1760691	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-30 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for right knee osteoarthritis status post total knee replacement (TKR).

2. Entitlement to service connection for left knee osteoarthritis status post TKR.

3. Entitlement to service connection for left leg pain.

4. Entitlement to service connection for right leg/shin pain.

5. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

6. Entitlement to a higher compensable rating for service-connected bilateral hearing loss.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8. Entitlement to a temporary total rating based on the need for convalescence, under 38 C.F.R. § 4.30.

REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958.

This case comes to the Board of Veterans' Appeals (Board) on appeal from RO decisions dated in September 2013 and March 2014.

In a September 2013 rating decision, the RO, in pertinent part, granted service connection and a noncompensable rating for hearing loss, denied service connection for PTSD, and denied entitlement to a TDIU. The Board notes that although the RO has not explicitly stated that service connection was established for hearing loss in each ear, it appears that such is the case, as the RO has considered the auditory test results for each ear when rating this disability.

In a March 2014 rating decision, the RO denied service connection for bilateral osteoarthritis of the right and left knees, status post TKRs, left leg pain, and right shin/leg pain, and denied entitlement to a temporary total rating for convalescence following bilateral TKR surgeries.

A hearing was held in October 2017 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The Veteran's representative has stated that the initial claim of service connection should be expanded to include other psychiatric disorders. His PTSD claim has thus been broadened as listed on the first page of this decision. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Additional evidence was received from the Veteran in October 2017. This evidence is subject to initial review by the Board because the Veteran has not explicitly requested AOJ consideration of this evidence. 38 U.S.C. § 7105(e) (West 2012). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of entitlement to service connection for bilateral knee disabilities, bilateral leg disabilities, a higher initial rating for bilateral hearing loss, a temporary total convalescence rating and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. There is insufficient credible supporting evidence to corroborate the Veteran's claimed in-service stressors.

2. The most probative evidence indicates that the Veteran does not have an acquired psychiatric disorder that is related to his military service.
CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C. §§ 1101, 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection for a Psychiatric Disorder 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2017). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f) (2017). If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f)(3). For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C. § 1154(a); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran served on active duty in the U.S. Army from October 1955 to October 1958, during peacetime. The Veteran does not contend, and the evidence does not reflect, that he served in combat. During his VA examinations, the Veteran denied serving in combat. Records reflect that he was stationed in Germany during service.

The Veteran asserts that he developed a psychiatric disorder during or as a result of his military service. In statements and hearing testimony, the Veteran described in-service stressors, including being injured in a multiple-motorcycle crash in Germany. See hearing transcript at pages 30-31. He has also made conflicting statements to the effect that his unit was either attacked by Soviet/East German soldiers while he was laying cable near the Berlin Wall in 1957, or that he feared being attacked while laying cable. See e.g., a May 2012 statement (in which he said 8 or 9 men were killed or wounded when "they" dropped hand grenades), a September 2012 statement (in which he said that in May or June 1957, the Germans threw hand grenades at the U.S. rocket launcher, and he was nearly hit, while others were injured), an August 2013 VA examination report (in which he said that while he was at the Berlin Wall, the Germans threw hand grenades at the U.S. rocket launchers, and shot at them "all the time," some men were shot and hurt badly, and he was scared), the October hearing transcript at pages 29-30 (in which he stated that he was laying communication cable close to the German border in 1957, and he was afraid for his safety), and the October 2017 private medical examination by Dr. E. (in which the Veteran stated that he was under fire with bazooka attacks while stationed near Berlin, and 5 U.S. soldiers were killed).

There is conflicting evidence regarding whether the Veteran meets the diagnostic criteria for PTSD. Specifically, in October 2017, a private physician, J.E., MD, indicated a diagnosis of PTSD, but the August 2013 VA examiner found that the Veteran did not meet the full diagnostic criteria for PTSD, and that a current psychiatric disorder was also not diagnosed. VA outpatient treatment records are negative for complaints or treatment of a psychiatric disorder. Notwithstanding the conflicting evidence regarding PTSD, the first criterion for service connection has been met for purposes of continuing the service-connection analysis. The crucial question is whether the Veteran's claimed psychiatric disorder is related to service.

Service treatment records reflect that on enlistment medical examination, the Veteran's psychiatric system was clinically normal. In a report of medical history completed on entry into service, the Veteran denied a history of nervous trouble, frequent or terrifying nightmares, depression or excessive worry, or frequent trouble sleeping. A psychiatric disorder was not noted on entry into service, and thus he is presumed to have been in sound condition. In May 1957, the Veteran complained of nervousness and slight sore throat; he was diagnosed with the common cold. The following week, he was treated for a sore throat, and his tonsils were slightly swollen. Subsequent service treatment records are entirely negative for treatment of psychiatric complaints.
 
In an August 1958 report of medical history, the Veteran reported a history of nervous trouble, but denied a history of frequent or terrifying nightmares, depression or excessive worry, or frequent trouble sleeping. The reviewing examiner noted that he was nervous in general, and that this existed prior to entry into service. On separation medical examination, the Veteran's psychiatric system was clinically normal. In an October 1958 physical statement upon separation, the Veteran reported that there had been no change in his physical condition since his last examination in August 1958. Service treatment records are negative for a diagnosis of a psychiatric disorder, and are negative for injuries incurred in a motorcycle accident.

With regard to an in-service event, injury, or disease, the Veteran is shown to have complained of nervousness on one occasion in service, and then gave a history of this at separation, which the examiner indicated existed prior to service. However, the Veteran's service treatment records are negative for a diagnosed psychiatric disorder, and his psychiatric system was clinically normal on separation medical examination. Service treatment records are entirely negative for reports of a motorcycle accident of the Veteran, or for any injuries from such an accident.

Post-service medical records, including extensive VA medical records, are entirely negative for complaints, treatment, or diagnosis of a psychiatric disorder. A PTSD screen in October 2009 was negative. 

The Veteran has testified that he has not received psychiatric or psychological treatment, and he had only been seen by primary care providers at VA. He also said he had never been prescribed medication for a psychiatric disorder. See report of August 2013 VA examination, and October 2017 hearing transcript.
 
The Board acknowledges that the Veteran is competent to report matters within his personal knowledge, such as his in-service experiences. However, the preponderance of the evidence, including his own statements, demonstrates that he did not serve in combat. And, despite numerous efforts to corroborate the Veteran's reported in-service stressors, there is insufficient credible supporting evidence that the claimed in-service stressors occurred. Absent credible supporting evidence of the Veteran's reported in-service stressors the Veteran's claim for PTSD must be denied. 38 C.F.R. § 3.304 (f) (2017). 

The Board also finds that the inconsistencies in the Veteran's various statements as to his reported stressor at the Berlin Wall greatly reduce the credibility of his statements. He has variously reported that they were actually attacked, that he feared being attacked, that 8 or 9 were killed or wounded, that 5 were killed, and that none were killed. It is the Board's province to determine the credibility of evidence. Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("The Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted [.]"). In making credibility determinations, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

With regard to his recently reported stressor of a motorcycle accident, there is no evidence of record linking any current psychiatric disorder with such reported stressor, or verifying that such incident occurred.

The Board finds the opinion of the VA examiner, who determined that the Veteran does not have a current psychiatric disorder, to be more probative than the diagnosis of PTSD by Dr. E., as Dr. E.'s diagnosis is based on an unverified and thus, not credible reported stressor. Moreover, Dr. E.'s diagnosis of PTSD, based only on an unverified reported stressor of bazooka attacks, was not made in accordance with 38 C.F.R. § 4.125(a). The Board finds the medical opinion of the August 2013 VA examiner to be the most probative evidence of record regarding the claimed psychiatric disorder. 

The August 2013 examiner's opinion is afforded great probative value as it was provided by a competent medical professional after an examination of the Veteran and thorough review of the claims file, including service treatment records. Additionally, the opinion was supported by a detailed rationale, which acknowledged the lay evidence of record regarding the Veteran's reported psychiatric symptoms both during and after service. With regard to the Veteran's reported stressor at the Berlin Wall, the VA examiner observed that the Veteran was vague about the injuries that were reportedly sustained by other soldiers, and was also vague about casualties. The Veteran reported that the U.S. soldiers did not have live ammunition. The examiner opined that although this reported stressor was related to the Veteran's fear of hostile military or terrorist activity, it was not adequate to support a diagnosis of PTSD, and also opined that the Veteran's reported symptoms did not meet the criteria for a diagnosis of PTSD. The examiner indicated that the Veteran does not have a mental disorder complying with DSM-IV criteria, and opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.

The Board has not overlooked the lay statements from the Veteran regarding continuous symptoms of being easily startled, jumpiness, bad dreams, and flashbacks since service. However, as a lay person, who has not been shown to have specialized training sufficient to diagnose a psychiatric disorder, he is not competent to relate those symptoms to the claimed psychiatric disorder. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In this regard, the diagnosis and etiology of a psychiatric disorder are matters not capable of lay observation, and require medical expertise to determine. As such, the lay opinions as to the diagnosis, onset, or etiology of the Veteran's psychiatric disorder(s) are not competent evidence. Moreover, the Veteran is reportedly remembering events occurring several decades prior, and the reliability of such recollection after such an extensive period of time and in the context of a claim for benefits renders the evidence unpersuasive. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

There is no probative evidence of record showing that a psychosis was manifested to a compensable degree within the first post-service year.

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection is denied. The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107 (b) (West 2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for entitlement to a higher rating for bilateral hearing loss, service connection for bilateral knee and leg disabilities, and for a temporary total convalescence rating and a TDIU. 

A review of the claims file reflects that the Veteran's bilateral hearing loss was most recently evaluated at a September 2013 QTC examination for VA. He has also submitted a report of a private audiological evaluation conducted in May 2012.

At his October 2017 Board hearing, the Veteran contended that his bilateral hearing loss had worsened since his last examination of this disability. This case must be remanded for a VA compensation examination to determine the current level of severity of this service-connected disability. 38 U.S.C. § 5103A; 38 C.F.R. § 4.2; Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

With regard to the Veteran's claims for service connection for bilateral knee and leg disabilities, there are outstanding relevant VA medical records. The Veteran testified at his hearing that he received VA treatment for knee and leg complaints at the Oklahoma City VA Medical Center (VAMC) since 1983. The claims file contains VA medical records dated since 1998. On remand, the AOJ should attempt to obtain all VA treatment records dated since 1983 relating to knee and leg disorders, along with any ongoing medical records of treatment for hearing loss. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

There are also outstanding relevant private medical records. The Veteran testified that he was treated for a bilateral knee condition by his private physician, Dr. R., in Rush Springs, for 20 years or more, prior to seeking treatment at the VAMC in 1983. The Veteran stated that Dr. R. is deceased, and it was unlikely that his records were available, but it does not appear that attempts have been made to obtain his treatment records, and this must be done. Moreover, the Veteran testified that he underwent knee surgery in 1999, 2000, and 2013. Private medical records of right and left knee surgeries dated in 2013 are of record, but the earlier records are not on file. The AOJ should attempt to obtain such records. Finally, the Veteran testified that he had a work-related knee injury in 1999, for which he sought worker's compensation. The AOJ should attempt to obtain these records. 

The issues of entitlement to a temporary total convalescence rating and a TDIU are inextricably intertwined with the claims for service connection for knee disabilities, and for a higher rating for hearing loss, and adjudication of these claims is deferred pending readjudication of the other claims on appeal. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary releases, obtain updated relevant VA or private medical records relating to treatment or evaluation of hearing loss, knee disabilities, and leg disabilities. 

a. Obtain any available relevant VA treatment records dated from 1983 to 1998, and since 2013, including from the Oklahoma City VAMC.

b. Attempt to obtain private medical records of treatment from Dr. R., dated since separation from service, and medical records relating to knee surgery in 1999 and 2000.

If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented.

2. Contact the Veteran and attempt to obtain copies of worker's compensation records related to a knee injury in 1999.

3. After the actions in paragraphs 1-2 are completed, obtain a supplemental VA medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral knee or leg disability is related to service. The claims file should be reviewed by the examiner in conjunction with the examination, including the service treatment records, any additional medical records obtained since the statement of the case, and the October 2017 private medical opinion.

An examination need only be performed if deemed necessary by the examiner.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. The examiner should consider the Veteran's claims of continuous knee and leg symptoms since service.

If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and explain why this is so.

4. Schedule a VA compensation examination to reassess the severity of the Veteran's service-connected bilateral hearing loss. All necessary tests should be conducted and all clinical findings should be reported in detail. The claims file must be made available to and reviewed by the examiner for the pertinent medical and other history. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

5. Then, the Veteran's claims should be readjudicated based on the entirety of the evidence, including all of the additional evidence associated with the electronic file since the statements of the case. If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


